Citation Nr: 1242472	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  07-00 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic lung disorder, to include bronchitis and asthma, to include as secondary to exposure to herbicides in the Republic of Vietnam.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from December 1967 to December 1969, with combat service in Vietnam, and additional active service from January 1975 to January 1993 in the United States Navy.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In February 1971, the RO denied service-connection for bronchitis.  The Veteran did not make a timely appeal.  In July 2009, the Board determined that new and material evidence has been received to reopen the claim.  In July 2009 and August 2010, the Board issued remands on this issue for further evidentiary development.  Further, a request was sent to the Veterans Health Administration (VHA) for an expert medical opinion in June 2012.  All required development has been accomplished.  

In November 2007, a hearing was held before the undersigned Veterans Law Judge. A transcript is of record.  


FINDINGS OF FACT

1.  The pulmonary symptoms, including bronchitis and allergic manifestations, during service responded to treatment and resolved without residuals by the time of the examination for separation from service, in December 1992.  

2.  The Veteran does not have a pulmonary disability, to include chronic bronchitis and asthma, which was incurred or aggravated in service.  



CONCLUSION OF LAW

The criteria for service connection for a pulmonary disability, to include chronic bronchitis and asthma, have not been met.  38 U.S.C.A. §§ 101(16), 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.380 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA) and subsequent legislation, VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

In a letter dated in June 2004 the RO provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The initial notice letter was provided before the adjudication of his claim in October 2004.  The June 2004 letter did not provide notice regarding potential ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

A notice that fully complied with the requirements of the VCAA was sent to the claimant in July 2009.  This included notice regarding potential ratings and effective dates in accordance with the holding in Dingess.  Thereafter, the Veteran was afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  This cured any notice defects before the agency of original jurisdiction (AOJ) re-adjudicated the case by way of a supplemental statement of the case issued in March 2012.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

VA has complied with the notice requirements of VCAA and has no outstanding duty to inform the appellant that any additional information or evidence is needed.  Therefore, the Board may decide the appeal without a remand for further notification.  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service medical records have been obtained.  His available post-service treatment records have also been obtained.  The Veteran has had a VA examination and a medical opinion has been obtained.  He has also been afforded a hearing.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Legal Criteria

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Alternatively, the nexus between service and the current disability can be satisfied by evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

Diseases of allergic etiology, including bronchial asthma, may not be disposed of routinely for compensation purposes as constitutional or developmental abnormalities.  Service connection must be determined on the evidence as to existence prior to enlistment and, if so existent, a comparative study must be made of its severity at enlistment and subsequently.  Increase in the degree of disability during service may not be disposed of routinely as natural progress or as due to the inherent nature of the disease.  Seasonal and other acute allergic manifestations subsiding on the absence or removal of the allergen are generally to be regarded as acute diseases healing without residuals.  The determination as to service incurrence or aggravation must be made on the whole evidentiary showing.  38 C.F.R. § 3.380 (2012).  

Analysis

The Veteran had two periods of active service, to include service in the Marine Corps as an infantryman in Vietnam, and many years of duty aboard ships as a senior noncommissioned officer in the Navy.  Essentially, the Veteran asserts that he developed a chronic lung disorder, variously diagnosed as asthma and chronic bronchitis, as a result of exposure to herbicides in Vietnam, or, alternatively, as due to exposure to solvents, lead paints, and asbestos aboard ships.  

The Veteran's service treatment records do not include a diagnosis of a chronic lung disorder.  There were periods, however, when the Veteran had acute respiratory problems, and there are many episodes of acute upper respiratory ailments.  Specifically, the Veteran was hospitalized with malaria between May and June 1969.  Bronchitis was listed as existing with this illness, and the Veteran spent 19 days as an inpatient.  Upon discharge from the first period of service in December 1969, however, the lungs were determined to be within normal limits.  

The Veteran entered the Navy in January 1975, and he was diagnosed with upper respiratory infection (URI) in January 1975, post-nasal drip in November 1976, URI in December 1980, post-nasal drip and pharyngitis in January 1981, sinusitis in August 1984, allergic rhinitis with URI in February 1985, sinus congestion in March 1985, pneumonia in June 1986, bronchitis in July 1987, URI in March 1989, viral syndrome with sinusitis and nasal congestion in June 1989, chest pain in September 1990, and URI in March 1992.  

Following service, the Veteran was seen by VA in April 1999, and an assessment of  "malaria in Vietnam followed by apparently repeated bouts of chronic bronchitis or allergic bronchitis" was entered.  It was noted that a 1986 service department X-ray showed a nodular density in the right middle lobe, but a 1993 X-ray was essentially normal.  On examination, the Veteran had a bronchial cough and some sibilant wheezes.  The lungs were otherwise clear.  The examiner did not include an etiology opinion with his assessment, and merely noted that the Veteran had chronic bronchitis as a current and repeating problem.    

In November 2000, the Veteran was hospitalized overnight for complaints of chest pain.  A history of chronic bronchitis was noted.  He was worked up for possible unstable angina but was deemed to have chronic bronchitis with pleuritic chest pain.  When seen at the service department hospital, in December 2000, the Veteran gave a history of chronic bronchitis.  The assessment was bronchitis and asthma attack.  Subsequent notes continued those assessments.  

In August 2004, a physician at the service department hospital reported treating the Veteran for problems including chronic bronchitis.  An April 2005 treatment record from the service department hospital shows that the Veteran was given medication for chronic bronchitis and allergic rhinitis.  

A VA outpatient clinic note, dated in September 2005, shows the Veteran was seen for the complaint of a cough.  He reported that he was just getting over a bout of chronic bronchitis, which he had 4 times a year, requiring antibiotics and several inhalers.  He said that he was told by his primary care provider at the naval air station that he had chronic bronchitis.  He denied asthma or regular inhaler use.  He still smoked one pack of cigarettes a week but had smoked one pack per day for over 30 years.  He related lung problems to the red lead paint use to paint ships during service.  He reported there was no cough, hemoptysis, dyspnea, or wheezing.  On the respiratory portion of the examination, the Veteran's lungs were clear to auscultation and percussion.  Palpation revealed no abnormalities.  The assessment was "chronic bronchitis" per patient.  It was noted that he also reported pneumonia times four, due to exposure to red lead paint in service, the chest X-ray of July 2005 was negative, and he denied asthma.  He was a smoker and cessation was advised.  

Pulmonary function testing at the service department hospital, in April 2006, resulted in a diagnosis of chronic bronchitis.  In November 2006, the service department hospital physician wrote that the Veteran contracted malaria in Vietnam and was exposed to Agent Orange, as well as a variety of chemicals, including paints and fuels.  It was stated that the Veteran had chronic asthmatic bronchitis, for which he continued to be under treatment.  Curiously, the physician did not relate the asthma or bronchitis to the Veteran's service.  The physician provided another letter in May 2007.  He stated that the Veteran had chronic bronchitis "which may be due to his exposure to Agent Orange in Viet Nam."  It was also noted that during his career as a boatswain's mate, he was exposed to a variety of toxic agents including red lead paint.  He had to take daily medication for his bronchitis.  He strongly felt that his pulmonary condition was worsening.  The indication of some possible relationship to herbicide exposure was not supported with an accompanying rationale, and it hardly an unequivocally supportive of the Veteran's contentions.  

The report of the October 2009 VA respiratory examination shows that the claims folder and medical records were reviewed.  The Veteran gave a history of respiratory symptoms during service.  He treated them with over the counter medication because he wanted to make a career out of service.  He served in Vietnam and was exposed to "red lead" paint.  He did have a hospitalization for pneumonia during service.  Smoking was half a pack every two days throughout his military career.  Symptoms became worse during his last 2 to 3 years of active duty.  In 1994, after completion of his active service, he sought treatment and was told he had chronic bronchitis.  He was told it could be due to exposure to paint or Agent Orange.  He currently breathed out of his mouth at night, due to nasal congestion.  He was currently working full time and his breathing was well controlled on medication.  At home, doing yard work, he paced himself due to his breathing problems.  He claimed an exacerbation of breathing problems in early spring and early fall.  He also reported that respiratory infections two to three times a year caused him to miss work.  The Veteran gave a history of wheezing once or several times daily and reported dyspnea on moderate or severe exertion.  

On physical examination, it was reported that there were conditions that might be associated with pulmonary restrictive disease.  The examination was otherwise normal.  It was noted that a June 2008 chest X-ray study was read as showing thin linear densities in the right middle lobe area laterally, which were suggestive of mild scarring.  No other abnormalities were seen.  It was the impression that there was no acute disease.  Pulmonary function test (PFT) results from September 2009 were also reviewed.  The impression for the PFT was a mild obstructive ventilatory defect based on reduced FEV1 (Forced Expiratory Volume in one minute), FEF between 25 and 75 percent, and response to bronchodilators.  

The October 2009 VA examination concluded with a diagnosis of asthma per the September 2009 PFT and no objective evidence of chronic bronchitis.  Because there was no evidence that the Veteran had bronchitis, the examiner did not give an opinion on the relationship of bronchitis to service.  The examiner expressed an opinion that it would be resorting to mere speculation to opine whether the Veteran's current lung disease, asthma, was caused by or the result of active duty.  It was noted that the claims folder showed the Veteran had many, many complaints and treatment for colds, sinus congestion, strep throat, and sore throat but only a few complaints for bronchitis/pneumonia.  It was also pointed out that the claims file was silent for asthma or reactive airway disease complaints or diagnoses.  The literature was discussed and it was noted that indoor air pollution by cigarette smoke, mold, and noxious fumes from household cleaners and paints could cause allergic reactions and asthma.  Environmental factors, such as pollution, sulfur dioxide, nitrogen oxide, ozone, cold temperature, and high humidity were all known to trigger asthma in susceptible individuals.  Cigarette smoking was linked to an increased risk for developing asthma.  Second hand smoke exposure was linked to developing asthma in early life.  

The Veteran had a VA examination in December 2010.   The claims folder was reviewed.  The Veteran reported the onset of breathing problems in 1994, shortly before leaving active service.  He said it had become progressively worse and he used several medications.  Symptoms included a productive and non-productive cough, wheezing, dyspnea on exertion, and asthma.  It was noted that an April 1999 chest X-ray was normal.  Pulmonary function testing in December 2010 showed normal lung volumes and diffusing capacity.  There was a mild obstructive defect and a good response to bronchodilator.  This was interpreted as suggestive of asthma.  The diagnosis was asthma/chronic bronchitis.  

The December 2010 examiner expressed an opinion that it would only be with resort to speculation to opine whether or not the Veteran's current claimed respiratory condition (asthma/chronic bronchitis) was caused by his exposure during service to paint, asbestos, or herbicides.  The doctor noted that the service treatment records documented many visits for seasonal allergic rhinitis, upper respiratory infections, acute bronchitis, and others, but there was no documented PFT (pulmonary function test) or diagnosis of any chronic lung respiratory condition.  The retirement examination of December 1992 reported normal lungs and was silent for any asthma, chronic bronchitis, or other chronic respiratory condition.  Therefore, there was no objective evidence for any chronic respiratory condition during service.  It was noted that while some types of paints might cause a type of asthma/respiratory condition, it should resolve after exposure ended.  Some herbicides caused pulmonary fibrosis, but the Veteran had no evidence of that pathology.  There was no current objective evidence that the Veteran had asbestosis.  Therefore, there was no current objective evidence that paint, asbestos, herbicide, or other exposure or his military service could have caused or aggravated to any degree the Veteran's current respiratory condition.  

VA clinical notes for May 2011 show that the Veteran reported a history of chronic bronchitis/asthma and admitted that he quit smoking 5 years earlier.  He complained of a cough and wheezing.  The respiratory examination disclosed equal breath sounds.  However, the examination was also positive for rhonchi and expiratory wheezes in both lung fields.  The assessment included asthma/bronchitis, active.  A change in medication was recommended.  

A private polysomnogram study, in September 2011, was interpreted as showing mild obstructive sleep apnea and poor sleep efficiency.  There was no opinion as to whether this was linked to service or to a service-connected disability.  

In November 2011, a private physician, G. A., M.D., examined the Veteran for residuals of exposure to Agent Orange.  It was commented that, "The chronic bronchitis may have some relationship to Agent Orange exposure..." There is no rationale associated to support this conclusion.  

The report of the January 2012 VA medical opinion shows the claims file was reviewed.  The physician explained that chronic tobacco smoking was a well known and accepted major risk factor in the subsequent development of chronic bronchitis.  The Veteran had some component of his pulmonary function test which was consistent with the diagnosis of chronic bronchitis, particularly the mild obstructive ventilatory dysfunction.  The chronic bronchitis component of the Veteran's current respiratory condition was consistent with that expected as a complication from long term tobacco smoking.  However, the Veteran also exhibited a reversible airway dysfunction on his pulmonary function test that was most consistent with asthma.  This was an additional component to his current respiratory condition.  Although tobacco smoking and tobacco smoke exposure were risk factors for the development and aggravation of asthmatic lung disease, there were multiple risk factors responsible for the development and exacerbation of that respiratory disease.  They included individual immune response, and childhood environmental factors, among others.  It was not possible to objectively determine from the currently available objective evidence the precise degree of contribution by the Veteran's long history of tobacco smoking to the asthmatic component of his current respiratory condition.  The doctor concluded that it was not possible to objectively determine from the currently available objective evidence the precise degree of contribution from each of the Veteran's chronic bronchitis and asthmatic components of his current respiratory condition to his current respiratory symptoms and resulting limitations.  

The Board, following receipt of the most recent VA examination report, dispatched the claim for an expert opinion from the Veterans Health Administration (VHA).  The returned opinion, dated in September 2012, is very detailed in its analysis of the Veteran's contentions.  

With regard to the Veteran's in-service malaria, the VHA pulmonologist noted that in December 1969, at separation, the lungs were normal.  The examiner stated that this is consistent with a self-limiting acute bronchitis, and he further stated that medically, respiratory symptoms do not persist when they are related to malaria.  Unequivocally, the pulmonologist stated that there is no literature supporting the development of chronic bronchitis following an episode of malaria.  

The pulmonologist noted the Veteran's history of smoking, which has varied in intensity throughout the in-service and post-service period.  The examiner stated that the Veteran's records indicate 1/2 pack of cigarettes per day in 1993; however, Naval Hospital records in November 2000 indicate a one pack per day smoking habit dating back 25 years.  It was noted by the pulmonologist that the Veteran has been smoke-free since 2005; however, an opinion was entered which linked chronic bronchitis and a worsening of asthma and upper respiratory disorders to smoking cigarettes.  

The VHA physician reviewed the multiple episodes of URI noted in service, and stated that "the most remarkable finding is that the lungs were clear on all of these visits."  Regarding in-service bronchitis episodes following the malarial condition in Vietnam, the physician explained that the January 1975 assessment of bronchitis would have been acute in nature as there were no lower respiratory symptoms in the ensuing years.  The pulmonologist reviewed the in-service episodes of pneumonia and bronchitis occurring between 1986 and 1992, to include pulmonary function tests offered during this part of the Veteran's lengthy naval service.  In coming to his conclusion, it was noted that the Veteran had four episodes of acute bronchitis in service, one with malaria and one with presumed viral pneumonia.  There were two episodes of pneumonia with one hospitalization required.  The pulmonologist concluded that the absence of persistence of lower respiratory tract symptoms between episodes of pneumonia and bronchitis, the absence of respiratory symptoms in both separation physical examinations, normal chest x-rays before and after service, with normal pulmonary function testing in April 2006, and the lack of a history of medication necessity in service for chronic bronchitis all culminate in an assessment of chronic bronchitis not being present upon service discharge.  The current diagnosis of chronic bronchitis/asthmatic bronchitis with airflow obstruction began, in the physician opinion, subsequent to service, and it was stated that acute episodes of bronchitis are not medically responsible for the development of chronic bronchitis.  The VHA physician stated that asthma was not present in service, and that a sleep-related breathing disorder that is currently present is a consequence of a gain in weight and aging.  

The VHA pulmonologist stated that the Veteran was developing a "reversible component of airflow obstruction after he left the service and [it is] suggestive that the patient may have an asthmatic component in his chronic bronchitis."  The doctor noted that the recurrent in-service episodes of URI/sinusitis/allergic rhinitis possibly could have pre-disposed the Veteran to this disorder; however, it was more likely that continual smoking and exposure to new allergens in the environment are responsible.  

The VHA pulmonologist did not describe any potential relationship between exposure to lead paints, solvents, and herbicides and the development of chronic bronchitis/asthmatic bronchitis.  This is, however, addressed elsewhere in the record.  Specifically, the 2010 VA examiner noted that while exposure to paints and other agents might contribute to the development of lower respiratory problems, that there should be resolution upon removal from the exposure.  Thus, while the Veteran no doubt had exposure to paints and solvents used aboard naval ships, he has been removed from such exposure for many years, and any associates respiratory problems would likewise be removed.  With regard to herbicides, chronic bronchitis and asthma are not among the disorders entitled to presumptive service connection based on herbicide exposure, and the 2010 examiner explained that the only lung pathology with some potential for a linkage would need to involve fibrosis.  See 38 C.F.R. §§ 3.307, 3.309.  As the Veteran has never been assessed with fibrosis, and as the only positive opinions suggesting a linkage to herbicide exposure do not contain any associated rationales and are rather equivocal in their assessments, the Board cannot conclude that the evidence is at least in relative equipoise regarding a finding of a causal nexus between herbicide exposure and the development of current bronchitis and asthma.  Regarding asbestos, the Board notes that the Veteran had shipboard service and would, by necessity, been in an area proximate to asbestos.  There is, however, no diagnosis of record of asbestosis or any other asbestos-related condition.  

The 2010 opinion and the previous 2009 opinion all note that exposure to allergens, to include cleaners and paints, can be responsible for asthma.  The 2010 opinion, however, noted that risk for such problems should end when exposure ends, and the VHA pulmonologist stated that there was no evidence of asthma in service, with the in-service upper respiratory symptoms not as likely to cause pre-disposition for post-service asthma as continual smoking and acute allergen exposure.  

The medical opinions of record do not unequivocally tie the Veteran's current bronchitis/asthma with smoking or specific post-service factors; however, the preponderance of the evidence indicates that the Veteran had acute episodes of upper respiratory and lower respiratory problems which resolved upon service separation.  The Veteran developed chronic bronchitis and asthmatic bronchitis after service, and the only opinions of record which link such a chronic condition with exposure to toxins in service are equivocal and unsupported by medical rationale.  The Veteran, as a layperson, is competent to report what comes to him through his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting, in a footnote, that sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).  He is, however, not competent to report on something as complex as a causal nexus between service and a chronic lower respiratory condition, and those competent opinions associated in support of his contentions are conclusory, and cannot be afforded significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In conclusion, in the absence of a sufficiently explained opinion linking the Veteran's current respiratory disorder to his active service, the service treatment records, including the separation examination with normal findings, and the VA examinations/VHA opinion form a preponderance of evidence in this case.  As the preponderance of the evidence is against the Veteran's claim for service connection, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a chronic lung disorder, to include bronchitis and asthma, to include as secondary to exposure to herbicides in the Republic of Vietnam, is denied.  


____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


